Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-16 in the reply filed on March 22nd, 2021 is acknowledged. Non-elected invention of Group II, claims 17-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-16 as follows.

Drawings
The drawings filed on 10/02/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites: “the semiconductor package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle”. The intended use of the semiconductor package of claim 8 in a music player, a video player, an entertainment unit, a . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 112(f)/sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “first redistribution means for …,”;  “second redistribution means for …,” “connection means for …,,” as recited in claim 9, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
	
	
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen (US 2016/0071779, hereinafter as Chen ‘779).
Regarding Claim 1, Chen ‘779 teaches a semiconductor package comprising: 
a first redistribution layer (RDL) (Fig. 1, (118); [0019]), wherein the first RDL comprises n layers; a second RDL (Fig. 1, (104); [0019]), wherein the second RDL comprises m layers; a connection layer (Fig. 1, (120/122); [0020]) coupled to a first side of the first RDL and a first side the second RDL; a first surface mount device (SMD) (Fig. 1, (200); [0022]) coupled to a second side of the first RDL opposite the first side of the first RDL; and a second SMD (Fig. 1, (10); [0021]) coupled to a second side of the second RDL opposite the first side of the second RDL.  


    PNG
    media_image1.png
    504
    736
    media_image1.png
    Greyscale

Fig. 8A (Chen ‘779)

Regarding Claim 2, Chen ‘779 teaches a third SMD (Fig. 1, (102); [0019]) in the connection layer.  

Regarding Claim 3, Chen ‘779 teaches n is greater than 1 and m is greater than 1 (see para. [0020]).  

Regarding Claim 4, Chen ‘779 teaches a ball grid array coupled to the second side of the first RDL (see para. [0022]).  

Regarding Claim 5, Chen ‘779 teaches the connection layer comprises alternating regions of copper pillars (122; [0019]) and underfill (120).  

Regarding Claim 6, Chen ‘779 teaches the underfill (120) is one of a non-conductive film or a non-conductive paste (see para. [0018]) and the regions of copper pillars (122) comprise a copper pillar (see para. [0018]-[0020]) coupled to the first RDL and a solder layer coupled to the second RDL (see para. [0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘779 as applied to claim 5, and further in view of Kim (US 2016/0218064, hereinafter as Kim ‘064).
Regarding Claims 7 and 15, Chen ‘779 teaches the underfill (120) coupled to the second redistribution means between the copper pillar and the second redistribution means and the copper pillar (see para. [0018] and [0020]) coupled to the first redistribution means.
Thus, Chen ‘779 is shown to teach all the features of the claim with the exception of explicitly the limitation: “anisotropic conductive film”.
However, Kim ‘064 teaches the anisotropic conductive film (see para. [0033]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chen ‘779 by having the anisotropic conductive film for the purpose of providing an adhesive reinforcement matrix between each of the plurality of connection points (see para. [0033]) as suggested by Kim ‘064.
Further, it has been held to be within the general skill of a worker in the art to select the anisotropic conductive film on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.



Regarding Claim 9, Chen ‘779 teaches a semiconductor package comprising: 
first redistribution (Fig. 1, (118); [0019]) means for routing signals, wherein the first redistribution means comprises n layers; second redistribution (Fig. 1, (104); [0019]) means for routing signals, wherein the second redistribution means comprises m layers; connection (Fig. 1, (120/122); [0020]) means for connecting layers coupled to a first side of the first redistribution means and a first side the second redistribution means; a first surface mount device (SMD) (Fig. 1, (200); [0022]) coupled to a second side of the first redistribution means opposite the first side of the first redistribution means; and a second SMD (Fig. 1, (10); [0021]) coupled to a second side of the second redistribution means opposite the first side of the second redistribution means.  
Examiner notes that Claim 9 contains functional limitation “for routing signals”; “for connecting layers” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “for routing signals”; “for connecting layers” is nothing else than the result achieved by the invention. 

Regarding Claim 10, Chen ‘779 teaches a third SMD (102) in the connection means.  

Regarding Claim 11, Chen ‘779 teaches n is greater than 1 and m is greater than 1 (see para. [0020]).  

Regarding Claim 12, Chen ‘779 teaches a ball grid array coupled to the second side of the first redistribution means (see para. [0022]).  

Regarding Claim 13, Chen ‘779 teaches the connection means comprises alternating regions of copper pillars (122; [0019]) and underfill (120).  

Regarding Claim 15, Chen ‘779 teaches the underfill (120) is one of a non-conductive film or a non-conductive paste (see para. [0018]) and the regions of copper pillars (122) comprise a copper pillar (see para. [0018]-[0020]) coupled to the first redistribution means and a solder layer coupled to the second redistribution means (see para. [0042]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Chen et al. (US 2014/0231984 A1)			
Osenbach et al. (US 2012/0049353 A1)
Lin et al. (US 2010/0246152 A1)		
Lin et al. (US 2010/0140779 A1)


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/